Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00442-CV

                           IN THE INTEREST OF M.K.T., a Child


                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02181
                          Honorable Martha Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s Final Order in Suit
Affecting the Parent-Child Relationship is AFFIRMED. Costs are assessed against the party that
incurred them.

       SIGNED March 23, 2022.


                                                _____________________________
                                                Lori I. Valenzuela, Justice